Exhibit 10.1.44

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Amendment #4

To the

2Ku In-Flight Connectivity Services Agreement

This Amendment #4 (“Amendment”) to the 2Ku In-Flight Connectivity Services
Agreement is made as of June 22nd, 2017 (“Amendment Date”), by and between Delta
Air Lines, Inc. (“Delta”) and Gogo LLC (“Gogo”). Capitalized terms used herein
that are not otherwise defined shall have the meanings given to such terms in
the Original Agreement (as such term is defined below).

WHEREAS, Delta and Gogo are parties to the 2Ku In-Flight Connectivity Services
Agreement dated as of April 1, 2015 (the “Original Agreement”), under which Gogo
provides installation of certain equipment and provision of services related to
Gogo’s 2Ku Connectivity Services;

WHEREAS, Delta and Gogo, desire to amend the Original Agreement to modify
certain terms relating to Service Levels;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, Delta and Gogo agree to amend the Original Agreement as
follows:

1.     Paragraph 4.4 of Exhibit B is hereby deleted in its entirety and replaced
with the following:

“For each Installed A/C, Gogo will measure and record the data transfer rate
effected by the 2Ku System to client software on the [***]. The percentage of
such measurements aggregating across Installed A/C over a month reporting a data
rate equal to or higher than specified above is referred to herein as the
‘Target Data Rate Percentage.’

[***]. The Data Rate Service Credit for any given month shall be calculated
based on the number of Installed A/C on the 15th day of the month in which the
failure occurs. [***].

The month following the installation of next generation Gilat modems on any
Installed A/C and implementation of High Throughput Satellite (HTS) coverage,
which shall be deemed as complete the month following the launch and
commissioning of the SES-15 satellite, [***].

[***].

This Amendment #4 contains the entire understanding among the parties, and
supersedes any prior written or oral agreement between them, respecting the
subject matter hereof. This Amendment shall be governed by the same laws and in
the same manner as the Original Agreement. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Date.

 

DELTA AIR LINES, INC.      GOGO LLC By:  

/s/ Ken McCue

     By:  

/s/ Michael Small

Name:   Ken McCue      Name:   Michael Small Title:   Managing Director, Supply
Chain Management      Title:   President and Chief Executive Officer Date:   Oct
10, 2017      Date:  

10-18-17